[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-10577                 DEC 15, 2010
                                   Non-Argument Calendar             JOHN LEY
                                                                       CLERK
                                 ________________________

                          D.C. Docket No. 5:09-cv-00344-ACC-GRJ

NORMAN NABIR SHELTON,

lllllllllllllllllllll                                            Plaintiff-Appellant,

                                             versus

R. ROHRS,
Correctional Officer, USP Coleman II,
LT. MCCULLOUGH, Correctional LT., USP Coleman II,
LT. NOBLES, S.I.S. LT., USP Coleman II,
L. WILLIAMS, Deputy Captain, USP Coleman II,
D. DREW, Warden, USP Coleman II,

llllllllllllllllllll                                           lDefendants-Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                     (December 15, 2010)
Before HULL, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Pro se appellant Norman Nabir Shelton, a federal prisoner, filed a 42 U.S.C.

§ 1983 civil-rights action against the warden and several corrections officers.

Shelton checked “no” to the question on the complaint form asking whether he

had filed any other actions in state or federal court. But according to the district

court’s case management system, Shelton had filed at least four prior civil actions

in federal court. After the court ordered Shelton to show cause why his complaint

should not be dismissed, Shelton explained that he did not remember filing any

civil suits and his records were unavailable to him while incarcerated.

      The district court rejected Shelton’s explanation and dismissed the

complaint without prejudice under 28 U.S.C. § 1915(e)(2)(B)(i) for abuse of

judicial process.

      In his notice of appeal, Shelton argued the dismissal was improper because

he did not intend to mislead the court and he simply was unaware of the law. In

his appellate brief, however, Shelton argues the merits of his substantive case

against the defendants and does not address the dismissal for abuse of the judicial

process.




                                          2
       Because we construe pro se pleadings liberally, Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998), we will consider the notice of appeal

as the relevant argument.

       Section 1915(e)(2)(B)(i) provides that the district court may dismiss the

case of a prisoner proceeding in forma pauperis at any time if the action is

frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i). We review a district court’s

frivolity dismissal under § 1915(e)(2)(B)(i) for abuse of discretion.1 Mitchell v.

Brown & Williamson Tobacco Corp., 294 F.3d 1309, 1315 (11th Cir. 2002)

(citation omitted).

       We conclude that the district court did not abuse its discretion. The court’s

case management system showed that Shelton had filed at least four previous civil

actions. Even if Shelton did not have access to his materials, he would have

known that he filed multiple previous lawsuits. Moreover, the court dismissed

without prejudice; Shelton may refile his complaint with a correct response to the

questions asked.

       AFFIRMED.




       1
         Prior to the Prison Litigation Reform Act, dismissals for maliciousness under
§ 1915(e)(2)(B)(i)’s predecessor, § 1915(d), were reviewed for abuse of discretion. Bilal v.
Driver, 251 F.3d 1346, 1348-49 (11th Cir. 2001).

                                                3